DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The domestic priority date of 10/14/2020 is being acknowledged based on the US Provisional application 63091512.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4-5, 7-12, 14-18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1) farther in view of Kegel (US 9535849 B2).

    PNG
    media_image1.png
    343
    61
    media_image1.png
    Greyscale

Claim 1. (Currently Amended) A storage system comprising: 
a memory; and 
a controller configured to: 
analyze commands received from a host to detect a pattern of a plurality of commands, wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; 
inform the host of the pattern; 
receive, from the host, a cluster definition that associates a single cluster command 
receive the single cluster command from the host;
store the single cluster command in a command queue, wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands;
parse the single cluster command to identify the plurality of commands per the cluster definition;
perform parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and
execute the plurality of commands in parallel.


Referring to Claim 1 (Currently Amended), Busaba teaches a storage system comprising: 
a memory; and ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
a controller configured to: 
analyze commands received from a host to detect a pattern of a plurality of commands, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
[Busaba 0216] discloses using addresses with the commands, but does not teach using logical or physical addresses.
Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
Farther, the modified combination of Busaba teaches inform the host of the pattern; ([Busaba 0260] In some embodiments, based on the updated history, dynamic prediction 500 sends a signal to coalescing optimizer 700 to increase or decrease certain thresholds, thereby controlling coalescing activity.)
receive, from the host, a cluster definition that associates a single cluster command with the plurality of commands; ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction depth is taken as cluster definition)
[Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.) 
receive the single cluster command from the host; ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed. 
[Busaba 0209] If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors.
 [Busaba 0216] A transaction may be identified by, for example, the address of the transaction begin instruction that starts the transaction, or an identifier value associated with each transaction.)
store the single cluster command in a command queue, ([Busaba 0207-0208] discusses the performance of coalesced commands in a pipeline, meaning these commands were previously stored in the pipeline/queue.)
wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; ([Busaba 0208] An outermost traction can be of a single depth or can instead include nested transactions. By coalescing two or more outermost transactions into a single transaction, pipeline stalls or pipeline bubbles can be reduced.)
parse the single cluster command to identify the plurality of commands per the cluster definition; ([Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
perform parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
[Busaba 0003] atomic operation is also known as "block concurrent" or "serialized" in other literature)
execute the plurality of commands in parallel. ([Busaba 0004] Performing the plurality of operations includes: (1) performing a first subset of the plurality of operations as part of a first transaction; and (2) performing a second subset of the plurality of operations as part of a second transaction that is nested in the first transaction.)

Claims 2-3 (Cancelled)

Referring to Claim 4 (Currently Amended), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to inform the host of the pattern in response to the pattern repeating a threshold number of times. ([Busaba 0227] Yet another indicator can be set by an instruction to set a threshold. For example, the maximum number of transactions that can be coalesced or the maximum number of instruction that can be present between two transactions to be coalesced.)

Referring to Claim 5 (Currently Amended), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to dynamically change the cluster definition. ([Busaba 0209] Turning now to FIGS. 4-8, each outermost transactions has its own cache footprint and a transaction dependent value of general register contents that need to be restored if the transaction is aborted. A cache footprint is a map of all cache lines touched by memory operand accesses of the transaction. If, however, two or more outermost transactions are coalesced into a single transaction, then the footprints of the transactions are merged into a single footprint (a coalesced footprint). However, the backup registers are still configured for the original, i.e., non-coalesced, transactions. Therefore, in the case of an abort, the hardware rolls back to the start of the oldest transaction of the coalesced set and does not store any transaction store data of the coalesced transactions to memory. If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors. 
[Busaba 0223] The history would therefore indicate that a given transaction has been coalesced based on transaction identifier of coalesced transactions, for example, information such as transaction begin instruction address.)

Claim 6 (Cancelled) 

Referring to Claim 7 (Currently Amended), Busaba modified teaches the storage system of Claim 1, wherein the controller is further configured to receive, from the host, a change to the cluster definition. ([Busaba 0013] FIG. 7 illustrates the operational activity executed by a control indicator that identifies and handles indicators that control transaction coalescing activity
[Busaba 0260] In some embodiments, based on the updated history, dynamic prediction 500 sends a signal to coalescing optimizer 700 to increase or decrease certain thresholds, thereby controlling coalescing activity.) (i.e., the coalescing optimizer changes the cluster.)

Referring to Claim 8 (Currently Amended), Busaba modified teaches the storage system of Claim 1 wherein the cluster definition is received via a vendor-specific command. ([Busaba 0004] According to one aspect, a command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed.) (The Applicant does not define the specificity of a vendor command, and it is interpreted as a normal command.) 

Referring to Claim 9 (Currently Amended), Busaba modified teaches the storage system of Claim 1 wherein the controller is further configured to inform the host of a second pattern of a different plurality of commands. ([Busaba 0257] In yet another example, a coalesced transaction, which includes four transactions that were coalesced, experiences an abort. Dynamic prediction 500 identifies that the abort was caused by the third and fourth transactions that were coalesced. Dynamic prediction 500 flags the fourth transaction to indicate that it can not be coalesced with older transactions but can be coalesced with younger transactions. Dynamic prediction 500 flags the third transaction to indicate that it can not be coalesced with younger transactions but can be coalesced with older transactions. Finally, dynamic prediction 500 flags the first and second transactions to indicate that they can be coalesced with both older and younger transactions.
[Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (using the history of prior transactions on which to base the creation of new transactions is informing the host of a different pattern)

Referring to Claim 10 (Original), Busaba modified teaches the storage system of Claim 1, wherein the plurality of commands comprises different logical addresses. ([Busaba 0206] The hardware keeps track of the fetch and store footprint, i.e., a memory footprint, encountered within a transaction with a cache line granularity. A memory footprint includes the addresses in memory that are read from or written to during the processing of a transaction. Fetches and stores made to memory addresses cached in these lines in a transaction appear to be performed atomically. In addition, the hardware saves the contents of the general registers (e.g., the number of general registers, and which register can be saved, can be defined in the TBEGIN instruction), instruction address of a transaction begin instruction, program status word value (PSW), and other architected and micro-architected registers before the start of the transaction. In case of an abort, hardware restores back the values. (i.e., the plurality of read from and write to addresses are different from each other)
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.)

Referring to Claim 11 (Original), Busaba modified teaches the storage system of Claim 1, wherein the plurality of commands requests data of different lengths. ([Busaba 0180] For the transactional memory implementation, valid bits 244 (64 rows.times.6 ways) of the directory have been moved into normal logic latches, and are supplemented with two more bits per cache line: TX-read 248 and TX-dirty 252 bits.)

Referring to Claim 12 (Currently Amended), Busaba modified teaches the storage system of Claim 1, wherein the plurality of commands comprises random write commands. ([Busaba 0184] The architecture requires that before completing a new instruction, the isolation of the transaction read- and write-set is maintained. This isolation is ensured by stalling instruction completion at appropriate times when XIs are pending; speculative out-of order execution is allowed, optimistically assuming that the pending XIs (cross interrogates) are to different addresses and not actually cause a transaction conflict.)

Referring to Claim 14 (Currently Amended), Busaba teaches a method comprising: 
performing the following in a host in communication with a storage system comprising a memory: ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
analyzing a plurality of commands to be sent to the storage system to identify a pattern, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
[Busaba 0216] discloses using addresses with the commands, but does not teach using logical or physical addresses.
Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory of the storage system; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
Farther, the modified combination of Busaba teaches sending, to the storage system, a cluster definition that associates a single cluster command with the plurality of commands; and ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction depth is taken as cluster definition)
[Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.) 
sending, to the storage system, the single cluster command to store in a command queue in the storage system, ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed. 
[Busaba 0209] If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors.
[Busaba 0216] A transaction may be identified by, for example, the address of the transaction begin instruction that starts the transaction, or an identifier value associated with each transaction.)
wherein the storage system:
parses the single cluster command to identify the plurality of commands per the cluster definition; [Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
performs parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
 [Busaba 0003] (atomic operation is also known as "block concurrent" or "serialized" in other literature))
executes the plurality of commands in parallel. ([Busaba 0004] Performing the plurality of operations includes: (1) performing a first subset of the plurality of operations as part of a first transaction; and (2) performing a second subset of the plurality of operations as part of a second transaction that is nested in the first transaction.)

Referring to Claim 15 (Currently Amended), Busaba modified teaches the method of Claim 14, wherein the cluster definition is sent to the storage system via a vendor-specific command. ([Busaba 0124] To support transaction atomicity, these address packets must be handled atomically, i.e., no two address packets may exist at once with the same addresses. In an LO (Lazy-Optimistic) system, this can be achieved by simply acquiring a global commit token before sending the address packet. However, a two-phase commit scheme could be employed by first sending out the address packet, collecting responses, enforcing an ordering protocol (perhaps oldest transaction first), and committing once all responses are satisfactory.)

Referring to Claim 16 (Currently Amended), Busaba modified teaches the method of Claim 14, wherein the plurality of commands comprises random write commands. ([Busaba 0184] The architecture requires that before completing a new instruction, the isolation of the transaction read- and write-set is maintained. This isolation is ensured by stalling instruction completion at appropriate times when XIs are pending; speculative out-of order execution is allowed, optimistically assuming that the pending XIs (cross interrogates) are to different addresses and not actually cause a transaction conflict.)

Referring to Claim 17 (Currently Amended), Busaba modified teaches the method of Claim 14, wherein the cluster definition depends on an application issuing the plurality of commands.  ([Busaba 0217] In many embodiments, there is a limit as to the number of transactions that can be coalesced. This number can be hardwired, programmed or can be dynamically chosen by hardware.)

Referring to Claim 18 (Currently Amended), Busaba teaches a storage system comprising: 
a memory; ([Busaba claim 1] computer system comprising: a memory; and a processor in communication with the memory)
means for analyzing a plurality of commands received from a host to detect a pattern, ([Busaba 0213] A fourth factor can be the history of prior occurrences of the identified transactions. A history that indicates the transactions have been coalesced without an abort can be a good indicator that the transactions can be coalesced again and processed together as a single transaction.) (Analyzing the history of transactions is detecting a pattern.)
[Busaba 0216] discloses using addresses with the commands, but does not teach using logical or physical addresses.
Kegel teaches wherein the plurality of commands comprises a plurality of logical addresses across a plurality of logical regions of the memory; ([Kegel Col 3 lines 36-67] Generally, memory management may comprise address translation from one type of virtual address (i.e., an address that may be used by software) to a physical address (i.e., an address that may be used by the memory controller) and memory protection.
[Kegel Col 4 lines 1-25] Depending on the address space in which the software executing on the processor is running, the I/O devices 22 may be provided with addresses corresponding to that address space to access the memory 20. For example, a guest application (e.g., App 102) executing on processor 12 may provide an I/O device 22 with GVAs (guest virtual address), while a guest OS executing on processor 12 (e.g., OS 104) may provide GPAs (guest physical addresses) to the I/O devices 22.) (i.e., the commands use virtual/logical addresses from their respective regions/spaces.)
Busaba and Kegel are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Kegel before them to modify the memory structure of Busaba to include the memory structure of Kegel. The reason or motivation for doing so would be to avoid ([Kegel Col 1 lines 46-53] the system performance to be degraded).
Farther, the modified combination of Busaba teaches 
means for informing the host of the pattern; ([Busaba 0260] In some embodiments, based on the updated history, dynamic prediction 500 sends a signal to coalescing optimizer 700 to increase or decrease certain thresholds, thereby controlling coalescing activity.)
means for receiving, from the host, a cluster definition that associates a single cluster command with the plurality of commands; ([Busaba 0171] FIG. 3 depicts example components of an example CPU environment 112, including a CPU 114 and caches/components with which it interacts (such as those depicted in FIGS. 1 and 2). Instruction decode unit (IDU) 208 keeps track of the current transaction nesting depth (TND) 212. When IDU 208 receives a TBEGIN instruction, TND 212 is incremented, and conversely decremented on TEND instructions. TND 212 is written into GCT 232 for every dispatched instruction. (transaction depth is taken as cluster definition)
[Busaba 0210] In one embodiment, the processor monitors the end of a transaction (i.e., the outermost transaction end instruction) and determines if that transaction should be coalesced into another transaction when a new transaction start (transaction begin instruction) is identified.) 
means for receiving the single cluster command from the host; ([Busaba 0004] command to perform one or more file system operations is received. In response to the command, a plurality of operations, including the one or more file system operations, are performed. 
[Busaba 0209] If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed by other processors.
 [Busaba 0216] A transaction may be identified by, for example, the address of the transaction begin instruction that starts the transaction, or an identifier value associated with each transaction.)
means for storing the single cluster command in a command queue, ([Busaba 0207-0208] discusses the performance of coalesced commands in a pipeline, meaning these commands were previously stored in the pipeline/queue.)
wherein storing the single cluster command instead of the plurality of commands increases a capacity of the command queue to store other commands; ([Busaba 0208] An outermost traction can be of a single depth or can instead include nested transactions. By coalescing two or more outermost transactions into a single transaction, pipeline stalls or pipeline bubbles can be reduced.)
means for parsing the single cluster command to identify the plurality of commands per the cluster definition; ([Busaba 0165] With reference to FIG. 3, the IBM zEnterprise EC12 processor introduced the transactional execution facility. The processor can decode 3 instructions per clock cycle; simple instructions are dispatched as single micro-ops, and more complex instructions are cracked into multiple micro-ops. The micro-ops (Uops 232b) are written into a unified issue queue 216, from where they can be issued out-of-order. Up to two fixed-point, one floating-point, two load/store, and two branch instructions can execute every cycle. A Global Completion Table (GCT) 232 holds every micro-op 232b and a transaction nesting depth (TND) 232a.)
means for performing parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses; and ([Busaba 0285] The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction, and wherein said markers are used to (i) rollback the coalesced transaction in the case of an abort, and (ii) control coalescing of outermost transactions. 
[Kegel Col 11 lines 3-11] In one embodiment, the guest CR3 level (GLX) bit specifies the type of GCR3 lookup (i.e., one-level or two-level GCR3 tables) will be performed by the IOMMU. The guest translation valid (GV) bit determines whether two-level (i.e., nested and guest level) translation or one-level (e.g., host) translation will be performed. In one embodiment, when the GV bit is clear, the GLX bit and GCR3TableRtPtr fields are ignored. (the discussed [Kegel Col 4 lines 1-25] translation is from a virtual to a physical address)
 [Busaba 0003] (atomic operation is also known as "block concurrent" or "serialized" in other literature))
means for executing the plurality of commands in parallel. ([Busaba 0004] Performing the plurality of operations includes: (1) performing a first subset of the plurality of operations as part of a first transaction; and (2) performing a second subset of the plurality of operations as part of a second transaction that is nested in the first transaction.)

Claims 19-20 (Cancelled)  

Referring to Claim 21 (New), Busaba modified teaches the storage system of Claim 1, wherein the plurality of commands comprises random read commands.  ([Busaba 0184] The architecture requires that before completing a new instruction, the isolation of the transaction read- and write-set is maintained. This isolation is ensured by stalling instruction completion at appropriate times when XIs are pending; speculative out-of order execution is allowed, optimistically assuming that the pending XIs (cross interrogates) are to different addresses and not actually cause a transaction conflict.)

Referring to Claim 22 (New), Busaba modified teaches the method of Claim 14, wherein the plurality of commands comprises random read commands.  ([Busaba 0184] The architecture requires that before completing a new instruction, the isolation of the transaction read- and write-set is maintained. This isolation is ensured by stalling instruction completion at appropriate times when XIs are pending; speculative out-of order execution is allowed, optimistically assuming that the pending XIs (cross interrogates) are to different addresses and not actually cause a transaction conflict.)

Referring to Claim 23 (New) , Busaba modified teaches the method of Claim 14, wherein the plurality of commands comprises different logical addresses.  ([Busaba 0184] speculative out-of order execution is allowed, optimistically assuming that the pending XIs (cross interrogates) are to different addresses and not actually cause a transaction conflict.)

Referring to Claim 24 (New), Busaba modified teaches the method of Claim 14, wherein the plurality of commands comprises different data lengths. ([Busaba 0180] For the transactional memory implementation, valid bits 244 (64 rows.times.6 ways) of the directory have been moved into normal logic latches, and are supplemented with two more bits per cache line: TX-read 248 and TX-dirty 252 bits.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Busaba (US 20150169359 A1) in view of Kegel (US 9535849 B2) as applied to claim 1 above, and farther in view of Mokhlesi (US 7848145 B2).

Referring to claim 13, Busaba modified does not explicitly teach a three-dimensional memory. Busaba does disclose memory and storage. Mokhlesi teaches the storage system of Claim 1, wherein the memory comprises a three-dimensional memory ([Mokhlesi Title] Three dimensional NAND memory [Col 2 lines 40-43] A monolithic three dimensional memory array is one in which multiple memory levels are formed above a single substrate, such as a semiconductor wafer, with no intervening substrates.).
Busaba modified and Mokhlesi are analogous art because they are both from the same field of endeavor in computer architecture. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Busaba and Mokhlesi before them to modify the memory structure of Busaba modified to include the memory structure of Mokhlesi. The reason or motivation for doing so would be ([Mokhlesi Col line 29] to provide a higher density of memory cells).

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 

The Applicant states: “Busaba does not teach that the plurality of commands comprise a plurality of logical addresses across a plurality of logical regions of the memory” 
However, the combination of Busaba and [Kegel Col 4 lines 1-25] describes the usage of both virtual/logical, as well as physical addresses.

“and that the storage system receives a cluster definition and then a single cluster command from the host.”
However, [Busaba 0171] describes an instruction decode unit receiving a transaction nesting depth, which is taken as a cluster definition, as well as a transaction begin instruction.

“Busaba also does not teach that the storage system stores the single cluster command in a command queue, which increases a capacity of the command queue to store other commands.”
However, [Busaba 0207-0208] discusses pipeline/queue operations.

“Additionally, Busaba does not teach parsing the single cluster command to identify the plurality of commands per the cluster definition,”
However, [Busaba 0165] discusses parsing/cracking of a transaction into micro-ops.

“performing parallel address look-ups for the plurality of logical addresses to determine a plurality of physical addresses,”
However, [Busaba 0285] describes determining of addresses, and [Kegel Col 11 lines 3-11] describes physical addresses.

“and executing the plurality of commands in parallel.” 
However, as [Busaba 0003] describes atomic, or “block concurrent” operations, the commands are executed simultaneously. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136